EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Bryte Gordon (applicant’s representative) on June 13, 2022.
The application has been amended as follows:
 
In Claim 6, place a period at the end of the chemical formula, and delete “or a salt, isomer, or salt of an isomer thereof.”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: (i) Due to the terminal disclaimer filed, previous double patenting rejection on claims 5 and 6 over claims 3 and 17 of U.S. Pat. No. 10,953,023 B1 is hereby withdrawn; (ii) Previously cited reference, Chen et al (“Bone Targeted Delivery of SDF-1 via Alendronate Functionalized Nanoparticles in Guiding Stem Cell Migration”, ACS Appl. Mater. Interfaces, vol.10(28), pg.23700-23710 (2018)) teaches the following compound in Fig.1:

    PNG
    media_image1.png
    106
    624
    media_image1.png
    Greyscale

Such compound does not teach or suggest instant moiety

    PNG
    media_image2.png
    65
    210
    media_image2.png
    Greyscale
, which is contained in instant compound of Formula Ia or Formula Ib; (iii) Previously cited reference, Zheng et al (WO 2017/197726 A1) teaches the following compound in Figure 2:

    PNG
    media_image3.png
    126
    508
    media_image3.png
    Greyscale
.  Such compound does not teach or suggest instant moiety

    PNG
    media_image2.png
    65
    210
    media_image2.png
    Greyscale
, which is contained in instant compound of Formula Ia or Formula Ib (also, in Zheng’s compound, there is a methylene group located between the phosphonate moiety and the NH-C(=O) moiety whereas in instant compound of Formula Ia or Ib, an ethylene group exists between the phosphonate moiety and the NH-C(=O) moiety).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        June 13, 2022